             Case 1:20-bk-11435-MB                  Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                                Desc
                                                     Main Document    Page 1 of 19



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &   FOR COURT USE ONLY
    Email Address


    David S. Kupetz (CA Bar No. 125062)
     dkupetz@sulmeyerlaw.com
    Asa S. Hami (CA Bar No. 210728)
     ahami@sulmeyerlaw.com
    Claire Wu (CA Bar No. 295966)
     cwu@sulmeyerlaw.com
    SulmeyerKupetz
    A Professional Corporation
    333 South Grand Avenue, Suite 3400
    Los Angeles, California 90071
    Telephone: 213.626.2311
    Facsimile: 213.629.4520

         Individual appearing without an attorney
         Attorney for: Glostation USA, Inc., and
    related debtors

                                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION

    In re:                                                                   CASE NO.: 1:20-BK-11435-MB
                                                                             CHAPTER: 11
    GLOSTATION USA, INC., a Delaware corporation,
    and related debtors,

                                                                             NOTICE OF LODGMENT OF ORDER IN
     Federal EIN: XX-XXXXXXX                                                 BANKRUPTCY CASE RE: MOTION FOR
                                                                             ORDER CONFIRMING DEBTORS’ FIRST
                                                                             AMENDED JOINT PLAN OF REORGANIZATION
                                                                             (title of motion1):
                                                                Debtor(s)

PLEASE TAKE NOTICE that the order titled ORDER GRANTING MOTION FOR ORDER CONFIRMING
DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION was lodged on (date) 11/25/20 and is
attached. This order relates to the motions which are docket numbers 206 and 230.

PLEASE TAKE FURTHER NOTICE that any objection to the form of order lodged herewith must be filed with the Court, and
served on parties through the Court’s NEF system, no later than November 25, 2020, at 6:00 p.m. (PST).

PLEASE TAKE FURTHER NOTICE that any response to any timely-filed objection must be filed with the Court, and served
on parties through the Court’s NEF system, no later than November 27, 2020, and the Court will consider any such objection
and response and enter an order by November 30, 2020.

PLEASE TAKE FURTHER NOTICE that in the event no objection to the form of order is timely filed, the Court may enter an
order prior to November 30, 2020.



1
    Please abbreviate if title cannot fit into text field.

PMD 2707887v1 11/25/2020 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                       Page 1                   F 9021-1.2.BK.NOTICE.LODGMENT
                                                                     Case 1:20-bk-11435-MB              Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                Desc
                                                                                                         Main Document    Page 2 of 19



                                                                       1 David S. Kupetz (CA Bar No. 125062)
                                                                          dkupetz@sulmeyerlaw.com
                                                                       2 Asa S. Hami (CA Bar No. 210728)
                                                                          ahami@sulmeyerlaw.com
                                                                       3 Claire K. Wu (CA Bar No. 295966)
                                                                          ckwu@sulmeyerlaw.com
                                                                       4 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       5 333 South Grand Ave, Suite 3400
                                                                         Los Angeles, California 90071
                                                                       6 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       7
                                                                         Attorneys for Glostation USA, Inc. and
                                                                       8 related debtors and debtors in possession

                                                                       9                                  UNITED STATES BANKRUPTCY COURT

                                                                      10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
  Professional Corporation




                                                                      11 In re                                                   Case No. 1:20-bk-11435-MB
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 GLOSTATION USA, INC., a Delaware                        Chapter 11
                                                                         corporation, and related debtors,
                                                                      13                                                         (Jointly Administered with Case Nos. 1:20-bk-
                                                                                        Debtors.                                 11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                      14                                                         MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                                 1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz, A




                                                                      15 Federal EIN: XX-XXXXXXX                                 bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                                 11444-MB)
                                                                      16
                                                                                                                                 ORDER GRANTING MOTION FOR
                                                                      17                                                         ORDER CONFIRMING DEBTORS’ FIRST
                                                                                                                                 AMENDED JOINT PLAN OF
                                                                      18                                                         REORGANIZATION1
                                                                      19                                                         [Relates to Dkt. Nos. 206, 230]
                                                                      20                                                         Confirmation Hearing Via ZoomGov
                                                                      21                                                         Date: November 24, 2020
                                                                                                                                 Time: 9:00 a.m.
                                                                      22                                                         Place: Courtroom 303
                                                                                                                                        21041 Burbank Blvd.
                                                                      23                                                                Woodland Hills, CA 91367
                                                                      24

                                                                      25

                                                                      26
                                                                           1
                                                                      27    Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them in the
                                                                           Debtors’ First Amended Joint Plan of Reorganization [Dkt. No. 206].
                                                                      28


                                                                           ASH 2707532v6                                                                                    2
                                                                     Case 1:20-bk-11435-MB        Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41               Desc
                                                                                                   Main Document    Page 3 of 19



                                                                       1           The Motion For Order Confirming Debtors’ First Amended Joint Plan of Reorganization

                                                                       2 [Dkt. No. 230] (the “Motion”), filed by Glostation USA, Inc., and its related debtors and debtors

                                                                       3 in possession in the above-captioned, jointly-administered chapter 11 cases (collectively, the

                                                                       4 “Debtors”), and confirmation of the Debtors’ First Amended Joint Plan of Reorganization [Dkt.

                                                                       5 No. 206] (the “Plan”), came on for hearing on regular notice on November 24, 2020, at 9:00 a.m.,

                                                                       6 before the Honorable Martin R. Barash, United States Bankruptcy Judge (the “Confirmation

                                                                       7 Hearing”). Appearances at the Confirmation Hearing were as noted on the record.

                                                                       8           This Court, having considered: (i) the Plan; (ii) the First Amended Disclosure Statement

                                                                       9 Describing Debtors’ First Amended Joint Plan of Reorganization [Dkt. No. 205] (the “Disclosure

                                                                      10 Statement” or “DS”); (iii) the Notice of: (1) Approval of Disclosure Statement Describing

                                                                      11 Debtors’ Joint Plan of Reorganization; (2) Hearing on Confirmation of Plan of Reorganization
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 And Related Dates And Deadlines; And (3) Procedures And Requirements Relating to Voting on

                                                                      13 Plan of Reorganization [Dkt. No. 209] (the “Confirmation Hearing Notice”); (iv) the Order

                                                                      14 Granting Debtors’ Motion For Order: (1) Approving Disclosure Statement Describing Debtors’

                                                                      15 Joint Plan of Reorganization; (2) Establishing Voting, Plan Confirmation, And Other Procedures;
SulmeyerKupetz, A




                                                                      16 (3) Scheduling Plan Confirmation Hearing And Setting Other Related Dates And Deadlines; And

                                                                      17 (4) Providing Other Ancillary And Related Relief [Dkt. No. 215]; (v) the Debtors’ Notice of

                                                                      18 Submission of Plan Solicitation Package and accompanying exhibits (the “Plan Solicitation

                                                                      19 Package”) [Dkt. No. 217]; (vi) the Debtors’ Plan Ballot Summary; Declaration of Claire K. Wu in

                                                                      20 Support Thereof and accompanying exhibits [Dkt. No. 228] (the “Ballot Summary”); (vii) the

                                                                      21 Motion and all declarations, exhibits, and other pleadings, briefs, documents, and papers filed in

                                                                      22 support of the Plan and the Motion, including, without limitation, the Declaration of Steven Zhao

                                                                      23 in Support of Motion For Order Confirming Debtors’ First Amended Joint Plan of Reorganization

                                                                      24 [Dkt. No. 231] (the “Zhao Declaration”), the Declaration of Elaine Kwan in Support of Motion

                                                                      25 For Order Confirming Debtors’ First Amended Joint Plan of Reorganization [Dkt. No. 232] (the

                                                                      26 “Kwan Declaration”), the Declaration of Gary E. Lotzer in Support of Motion For Order

                                                                      27 Confirming Debtors’ First Amended Joint Plan of Reorganization and exhibits thereto [Dkt. No.

                                                                      28 233] (the “Lotzer Declaration”), and the Appendix of Exhibits to Declaration of Steven Zhao and

                                                                                                                                                                     3
                                                                           ASH 2707532v6                                    1
                                                                     Case 1:20-bk-11435-MB       Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41               Desc
                                                                                                  Main Document    Page 4 of 19



                                                                       1 Declaration of Elaine Kwan in Support of Motion For Order Confirming Debtors’ First Amended

                                                                       2 Joint Plan of Reorganization [Dkt. No. 235] (collectively with the Zhao Declaration, the Kwan

                                                                       3 Declaration, the Lotzer Declaration, and the Declaration of Claire K. Wu in support of the Ballot

                                                                       4 Summary, the “Debtor Declarations”); (viii) the Debtors’ Notice of Supplement to List of

                                                                       5 Contracts to be Assumed Under Debtors’ Joint First Amended Plan of Reorganization [Dkt. No.

                                                                       6 234] (the “Plan Supplement”); (viii) the Limited Objection of Oakbrook Shopping Center, LLC to

                                                                       7 Confirmation of Debtors’ First Amended Joint Plan of Reorganization [Dkt. No. 249] (the

                                                                       8 “Limited Objection”); (ix) the Opposition to Motion For Order Confirming Debtors’ First

                                                                       9 Amended Joint Plan of Reorganization [Dkt. No. 250] (the “Committee Objection”), filed by the

                                                                      10 Official Committee of Unsecured Creditors (the “Committee”), and all documents and papers filed

                                                                      11 in support of the Committee Objection; (x) the Reply of Silicon Valley Bank in Support of
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Confirmation of Debtors’ First Amended Joint Plan of Reorganization [Dkt. No. 256] (the “SVB

                                                                      13 Reply”); (xi) the Debtors’ Omnibus Reply Memorandum in Support of Motion For Order

                                                                      14 Confirming Debtors’ First Amended Joint Plan of Reorganization [Dkt. No. 258] (the “Debtor

                                                                      15 Reply”), and all documents and papers filed in connection with the Debtor Reply, including the
SulmeyerKupetz, A




                                                                      16 Request For Judicial Notice in Support of Debtors’ Omnibus Reply Memorandum in Support of

                                                                      17 Motion For Order Confirming Debtors’ First Amended Joint Plan of Reorganization [Dkt. No.

                                                                      18 259] and the exhibits thereto (the “RFJN”); (xii) the arguments, statements, and representations of

                                                                      19 counsel at the Confirmation Hearing; (xiii) and the record in these bankruptcy cases and any

                                                                      20 adversary proceeding in these cases; and each of the Debtors’ witnesses having been present at the

                                                                      21 Confirmation Hearing and available for examination; and no party filing or asserting any

                                                                      22 evidentiary or other objection to the admission into evidence of any of the Debtor Declarations,

                                                                      23 the RFJN, or any exhibits to any such declarations and RFJN; and the Court having been advised

                                                                      24 that the Limited Objection was consensually resolved and withdrawn as set forth in the Debtor

                                                                      25 Reply; and the Court having considered the Committee’s Ex Parte Motion For Leave to Excuse

                                                                      26 Late Filing of Declarations [Dkt. No. 260], which the Court denied pursuant to separate order of

                                                                      27 the Court (the “Ex Parte Denial Order”); and the Court, pursuant to Ex Parte Denial Order, having

                                                                      28 struck from the record the untimely-filed Declaration of Daniel Mullin in Support of Official

                                                                                                                                                                     4
                                                                          ASH 2707532v6                                    2
                                                                     Case 1:20-bk-11435-MB          Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                    Desc
                                                                                                     Main Document    Page 5 of 19



                                                                       1 Committee of Unsecured Creditors’ Opposition to Motion For Order Confirming Debtors’ First

                                                                       2 Amended Joint Plan of Reorganization [Dkt. No. 255] (the “Mullin Declaration”), filed on

                                                                       3 November 19, 2020, and untimely-filed the Declaration of Phillip Preis in Support of Official

                                                                       4 Committee of Unsecured Creditors’ Opposition to Motion For Order Confirming Debtors’ First

                                                                       5 Amended Joint Plan of Reorganization [Dkt. No. 257] (together with the Mullin Declaration, the

                                                                       6 “Committee Declarations”), filed on November 20, 2020; and the Court having determined that

                                                                       7 confirmation of the Plan as set forth in this Order is proper, appropriate, and warranted even if the

                                                                       8 Court had not stricken and considered the Committee Declarations; and the Court having found

                                                                       9 that any and all of the papers in support of confirmation of the Plan having been properly and

                                                                      10 timely filed, lodged, or otherwise submitted to the Court, and served on all necessary parties; and

                                                                      11 no oppositions or objections to the Plan or its confirmation, or to assumption or rejection of any
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 contracts or leases, other than the Limited Objection (which was resolved and withdrawn) and the

                                                                      13 Committee Objection having been filed; and no party having filed any Cure Claim Objection; and

                                                                      14 the Court having found that the Confirmation Hearing Notice and the other materials included in

                                                                      15 the Plan Solicitation Package were proper and timely filed and served on all necessary parties; and
SulmeyerKupetz, A




                                                                      16 having been fully advised, and for all the reasons set forth in the Motion, the Debtor Reply, the

                                                                      17 SVB Reply, and on the record of the Confirmation Hearing, the Court hereby finds, as a matter of

                                                                      18 fact, and concludes, as a matter of law, as follows:2

                                                                      19 A.        Jurisdiction and Venue
                                                                      20           This Court has jurisdiction over these cases pursuant to 28 U.S.C. § 1334. Venue is proper
                                                                      21 in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding as defined

                                                                      22 in 28 U.S.C. § 157(b)(2)(L) and (O). This Court has the authority to enter a final order confirming

                                                                      23

                                                                      24

                                                                      25   2
                                                                           This Order constitutes the Court’s findings of fact and conclusions of law under Rule 52 of the Federal
                                                                      26 Rules  of Civil Procedure, made applicable to these proceedings by Rules 7052 and 9014 of the Federal
                                                                         Rules of Bankruptcy Procedure. Any and all findings of fact shall constitute findings of fact even if they
                                                                      27 are stated as conclusions of law, and any and all conclusions of law shall constitute conclusions of law even
                                                                         if they are stated as findings of fact.
                                                                      28

                                                                                                                                                                            5
                                                                           ASH 2707532v6                                       3
                                                                     Case 1:20-bk-11435-MB           Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                      Desc
                                                                                                      Main Document    Page 6 of 19



                                                                       1 the Plan pursuant to 11 U.S.C. §§ 1128 and 1129.3

                                                                       2 B.         Notice and Due Process

                                                                       3           Each of the Confirmation Hearing Notice, the Disclosure Statement, the Plan, the other

                                                                       4 materials included in the Plan Solicitation Package, and all other papers filed in support of

                                                                       5 confirmation of the Plan was served timely upon all creditors and other parties in interest in these

                                                                       6 bankruptcy cases. Such notice and service was proper, adequate, and reasonable, and in

                                                                       7 accordance with 11 U.S.C. § 1125, Rules 2002, 3017 and 3018 of the Federal Rules of Bankruptcy

                                                                       8 Procedure and Local Bankruptcy Rule 9013-1.

                                                                       9 C.        Good Faith Solicitation

                                                                      10           The Debtors conducted their solicitation of acceptances or rejections of the Plan and the
                                                                      11 related distribution and tabulation of all ballots to accept or reject the Plan (“Ballots”) with respect
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 to that solicitation in good faith. The solicitation, distribution, and tabulation complied with: (i)

                                                                      13 all applicable orders of the Court; (ii) all applicable provisions of the Bankruptcy Rules (including,

                                                                      14 but not necessarily limited to, Bankruptcy Rules 3017 and 3018); (iii) all applicable provisions of

                                                                      15 the Bankruptcy Code; and (iv) all other applicable laws, rules, and regulations.
SulmeyerKupetz, A




                                                                      16 D.        Balloting
                                                                      17           All Ballots were properly served and tabulated. The following classes in the Plan are
                                                                      18 Impaired (as defined in section 1124): Classes 1, 2, 3, 5, 6, and 7. The following classes in the

                                                                      19 Plan are not Impaired and deemed to accept the Plan: Classes 4a, 4b, 8, and 9. As set forth in the

                                                                      20 Ballot Summary, Classes 1, 2, 3, 6, and 7 voted to accept the Plan. Class 5 voted to reject the

                                                                      21 Plan.

                                                                      22 E.        Compliance With The Requirements of Section 1129
                                                                      23           The Plan complies with all of applicable requirements of 11 U.S.C. § 1129 as is necessary
                                                                      24 to confirm the Plan, as follows:

                                                                      25           1.      Section 1129(a)(1): The Plan complies with the applicable provisions of the
                                                                      26
                                                                           3
                                                                      27    Unless otherwise indicated, all sections referred to herein are to Title 11 of the United States Code, § 101
                                                                           et seq. (the “Bankruptcy Code”).
                                                                      28

                                                                                                                                                                               6
                                                                           ASH 2707532v6                                         4
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                Desc
                                                                                                    Main Document    Page 7 of 19



                                                                       1 Bankruptcy Code, in accordance with 11 U.S.C. § 1129(a)(1), including, without limitation, each

                                                                       2 of sections 1122 and 1123.

                                                                       3           2.      Section 1129(a)(2): The Debtors complied with the applicable provisions of the

                                                                       4 Bankruptcy Code, in accordance with 11 U.S.C. § 1129(a)(2), including, without limitation, each

                                                                       5 of sections 1125 and 1126, and all orders of this Court.

                                                                       6           3.      Section 1129(a)(3): The Plan was proposed in good faith and not by any means

                                                                       7 forbidden by law, in accordance with 11 U.S.C. § 1129(a)(3).

                                                                       8           4.      Section 1129(a)(4): Unless otherwise ordered by the Court, all bankruptcy estate

                                                                       9 professionals rendering pre-confirmation services shall receive payment under the Plan only with

                                                                      10 prior Court approval such that any payment made for services rendered or for costs and expenses

                                                                      11 incurred in connection with these cases have been approved by, or will be subject to approval of,
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 the Court as reasonable, in accordance with 11 U.S.C. § 1129(a)(4).

                                                                      13           5.      Section 1129(a)(5): The Plan disclosed the identity and affiliations of any

                                                                      14 individual proposed to serve, after confirmation of the Plan, as an officer of the Debtors, as well as

                                                                      15 the identity of any insider of the Debtors that will be employed by the Reorganized Debtors and
SulmeyerKupetz, A




                                                                      16 the nature of any compensation to such insider, and otherwise satisfies the disclosure requirements

                                                                      17 of 11 U.S.C. § 1129(a)(5). The proposed post-confirmation management of the Debtors is

                                                                      18 consistent with the interests of creditors and equity security holders and with public policy, and

                                                                      19 satisfies 11 U.S.C. § 1129(a)(5).

                                                                      20           6.      Section 1129(a)(6): Section 1129(a)(6) requires the approval of any “rate changes”
                                                                      21 provided under the plan from the relevant governmental regulatory commission. There are no

                                                                      22 such rate changes provided under the Plan and no such governmental agency with jurisdiction over

                                                                      23 the Debtors. Therefore, 11 U.S.C. § 1129(a)(6) is inapplicable.

                                                                      24           7.      Section 1129(a)(7): Neither the Committee nor any other party in interest asserted
                                                                      25 that the Plan did not comply with section 1129(a)(7). In any event, the Court finds that each

                                                                      26 holder of a claim in an Impaired class has accepted the Plan or will receive or retain under the Plan

                                                                      27 on account of such claim property of a value, as of the Effective Date of the Plan (the “Effective

                                                                      28 Date”), that is not less than the amount that such holder would so receive or retain if the Debtors

                                                                                                                                                                         7
                                                                           ASH 2707532v6                                     5
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                Desc
                                                                                                    Main Document    Page 8 of 19



                                                                       1 were to be liquidated under chapter 7 on such date, in accordance with 11 U.S.C. § 1129(a)(7).

                                                                       2           8.      Section 1129(a)(8): Apart from Class 5, each Class has either accepted the Plan or

                                                                       3 is not Impaired under the Plan, in accordance with 11 U.S.C. § 1129(a)(8), as follows:

                                                                       4                   (a)    Class 1 is Impaired and voted to accept the Plan.

                                                                       5                   (b)    Class 2 is Impaired and voted to accept the Plan.

                                                                       6                   (c)    Class 3 is Impaired and voted to accept the Plan.

                                                                       7                   (d)    Class 4a is not Impaired and deemed to accept the Plan.

                                                                       8                   (e)    Class 4b is not Impaired and deemed to accept the Plan.

                                                                       9                   (f)    Class 5 is Impaired and voted to reject the Plan; however, the Plan satisfies

                                                                      10 the requirements of 11 U.S.C. § 1129(b) as the Plan does not discriminate unfairly against, and is

                                                                      11 fair and equitable, as to Class 5.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   (g)    Class 6 is Impaired and voted to accept the Plan.

                                                                      13                   (h)    Class 7 is Impaired and voted to accept the Plan.

                                                                      14                   (i)    Class 8 is not Impaired and deemed to accept the Plan.

                                                                      15                   (j)    Class 8 is not Impaired and deemed to accept the Plan.
SulmeyerKupetz, A




                                                                      16           9.      Section 1129(a)(9): The Plan’s treatment of administrative expenses and other

                                                                      17 priority claims complies with the provisions of the Bankruptcy Code as set forth in section

                                                                      18 1129(a)(9).

                                                                      19           10.     Section 1129(a)(10): Each of Classes 1, 2, 3, 6, and 7 voted to accept the Plan.
                                                                      20 Classes 1, 3, and 3 do not include any Insiders. As a result, at least one class of claims that is

                                                                      21 Impaired has accepted the Plan, determined without including any acceptance of any Insider, in

                                                                      22 accordance with 11 U.S.C. § 1129(a)(10). Section 1129(a)(10) is satisfied even though the Plan

                                                                      23 relates to multiple debtors. See JPMCC 2007-C1 Grasslawn Lodging, LLC v. Transwest Resort

                                                                      24 Props. (In re Transwest Resort Props.), 881 F.3d 724, 729 (9th Cir. 2018) (holding that “[u]nder

                                                                      25 its plain language, once a single impaired class accepts a plan, section 1129(a)(10) is satisfied as to

                                                                      26 the entire plan”). Even if section 1129(a)(10) applied on a “per debtor” basis, the Court finds that

                                                                      27 it is satisfied. Each of the Debtors are obligated on the SVB Secured Claim and the TPC Secured

                                                                      28 Claim, and both of the classes comprising those claims (Class 1 and Class 2, respectively) are

                                                                                                                                                                       8
                                                                           ASH 2707532v6                                     6
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41               Desc
                                                                                                    Main Document    Page 9 of 19



                                                                       1 impaired, include no insiders, and accepted the Plan.

                                                                       2           11.     Section 1129(a)(11): The Plan satisfies the feasibility requirements of 11 U.S.C. §

                                                                       3 1129(a)(11), and the Debtors established that the Plan has a reasonable likelihood of success.

                                                                       4           12.     Section 1129(a)(12): The Plan provides for payment on the Effective Date of all

                                                                       5 fees, if any, payable under 28 U.S.C. § 1930, in accordance with 11 U.S.C. § 1129(a)(12).

                                                                       6           13.     Sections 1129(a)(13) Through 1129(a)(16): Sections 1129(a)(13) through

                                                                       7 1129(a)(16) are inapplicable to the Plan. The Debtors: (a) do not have any retiree benefits that fit

                                                                       8 within 11 U.S.C. § 1129(a)13), and (b) are neither individuals nor non-profit entities, rendering the

                                                                       9 provisions of 11 U.S.C. §§ 1129(a)(14) through (a)(16) inapplicable.

                                                                      10 F.        Non-Consensual Confirmation (Section 1129(b))

                                                                      11           The Plan is required to satisfy section 1129(b) with respect to Class 5 (General Unsecured
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Creditors). Notwithstanding the arguments in the Committee Objection and those raised on the

                                                                      13 record of the Confirmation Hearing by the Committee, the Plan does not unfairly discriminate

                                                                      14 against Class 5 in accordance with 11 U.S.C. § 1129(b)(1). The Plan also is fair and equitable as

                                                                      15 to Class 5 in accordance with 11 U.S.C. § 1129(b)(2)(B)(ii). Notwithstanding the arguments in
SulmeyerKupetz, A




                                                                      16 the Committee Objection and those raised on the record of the Confirmation Hearing by the

                                                                      17 Committee, the Cash Contribution is sufficient, satisfies each of the requirements for the new

                                                                      18 value exception to the absolute priority rule. In addition, the Lotzer Declaration and

                                                                      19 accompanying Mentor Report is very thorough and very persuasive, and establishes that the

                                                                      20 Debtors have engaged in an appropriate marketing process that comported with Bank of Am. Nat’l

                                                                      21 Trust & Sav. Ass’n v. 203 N. La Salle St. P’ship, 526 U.S, 434, 458 (1999), in all respects, and the

                                                                      22 Debtors have conclusively demonstrated by a preponderance of the evidence that the value of the

                                                                      23 Reorganized Interests is $0.00 and the Cash Contribution in the sum of $700,000 is substantially

                                                                      24 more than the value of the Reorganized Interests. Further, the Cash Contribution is new money,

                                                                      25 substantial, and necessary for an effective reorganization. Accordingly, the Plan satisfies all

                                                                      26 applicable requirements of 11 U.S.C. § 1129(b) and the Plan may be confirmed notwithstanding

                                                                      27 the requirements of 11 U.S.C. § 1129(a)(8) were not met with respect to the Plan.

                                                                      28

                                                                                                                                                                      9
                                                                           ASH 2707532v6                                     7
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                Desc
                                                                                                   Main Document     Page 10 of 19



                                                                       1 G.        Plan Modification

                                                                       2           As to modifications to the Plan made: (i) there have been no material revisions to the Plan

                                                                       3 since approval of the adequacy of the Disclosure Statement that would diminish the treatment of

                                                                       4 allowed claims under the Plan, materially alter the Plan, or bear upon its feasibility in such a way

                                                                       5 that additional disclosure or re-solicitation would be necessary; (ii) no modifications to the Plan

                                                                       6 since approval of the Disclosure Statement adversely changed the treatment under the Plan of the

                                                                       7 claim of any creditor that voted to accept the Plan; (iii) no modification to the Plan resulted in the

                                                                       8 Plan failing to meet the requirements of sections 1122 or 1123; and (iv) no further or other

                                                                       9 disclosure was required by section 1125 because no parties voting on the Plan were materially

                                                                      10 affected by any modification to the Plan. Accordingly, to the extent any Plan modifications have

                                                                      11 been made, such modifications comply in all respects with section 1127(a) and Bankruptcy Rule
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 3019(a).

                                                                      13 H.        Assumption of Unexpired Leases And Executory Contracts

                                                                      14           To the extent the Debtors are assuming any unexpired leases or executory contracts under
                                                                      15 the Plan as opposed through separate motion and order of the Court, the requirements of sections
SulmeyerKupetz, A




                                                                      16 1123(b) and 365 (to the extent applicable) regarding such assumption have been satisfied such that

                                                                      17 the unexpired leases and executory contracts to be assumed by the Debtors under the Plan (if any)

                                                                      18 may be assumed as set forth therein.

                                                                      19 I.        Waiver of Stay of Order; Effectiveness of Order And Plan
                                                                      20           The Court determines that Rules 3020(e) and 6004(h) of the Federal Rules of Bankruptcy
                                                                      21 Procedure, and any other statute, rule, law, or provision imposing an automatic stay on the

                                                                      22 effectiveness of this Order or the Plan should be waived, and that this Order shall be effective

                                                                      23 immediately upon its entry.

                                                                      24           Based on foregoing findings of fact and conclusions of law, and for all the reasons set forth
                                                                      25 on the record of the Confirmation Hearing, and for good cause appearing therefor, it is hereby

                                                                      26 ORDERED as follows:

                                                                      27           1.      Motion. The Motion is GRANTED in its entirety.
                                                                      28           2.      Confirmation of Plan. The Plan is CONFIRMED. Any and all objections to

                                                                                                                                                                     10
                                                                           ASH 2707532v6                                     8
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41               Desc
                                                                                                   Main Document     Page 11 of 19



                                                                       1 confirmation of the Plan, including the Committee Objection, the Limited Objection, and any

                                                                       2 other objection raised prior to entry of this Order, including at the Confirmation Hearing, have

                                                                       3 been withdrawn, consensually resolved, or otherwise are hereby overruled. In the event of any

                                                                       4 inconsistency between any provisions or directives in this Order, on the one hand, and the

                                                                       5 provisions in the Plan, on the other hand, this Order shall control. The failure to reference or

                                                                       6 discuss any particular provision of the Plan in this Order shall have no effect on this Court’s

                                                                       7 approval and authorization of, or the validity, binding effect and enforceability of, such provision,

                                                                       8 and each provision of the Plan is hereby expressly authorized and approved and each provision of

                                                                       9 the Plan shall have the same validity, binding effect, and enforceability as every other provision of

                                                                      10 the Plan.

                                                                      11           3.      Administrative Expense Claims; Professional Fee Applications. The deadline to
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 file requests for allowance of Administrative Expense Claims is thirty (30) calendar days after the

                                                                      13 Effective Date. Other than with respect to fees and expenses of any professionals of any of the

                                                                      14 Secured Creditors payable by the Estates, or any post-Petition Date trade payables not payable in

                                                                      15 the ordinary course of business until after the Effective Date, all applications for allowance and
SulmeyerKupetz, A




                                                                      16 payment of Administrative Expense Claims that have not been paid, released, or otherwise settled,

                                                                      17 including, but not limited to, final applications for allowance and payment of Administrative

                                                                      18 Expense Claims for Professional fees and expenses, shall be filed by this deadline or forever be

                                                                      19 barred. Professionals shall file a final application for allowance and payment of their fees and

                                                                      20 expenses in accordance with the Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules,

                                                                      21 and any orders or rules of the Court, which shall act as the only necessary documentation of

                                                                      22 Administrative Expense Claims for Professionals.

                                                                      23           4.      Post-Confirmation Professionals. After confirmation of the Plan, the Reorganized
                                                                      24 Debtors shall be permitted to retain or employ any professional (or maintain employment of any

                                                                      25 professional the Debtors employed prior to the Effective Date) without the need for any notice to

                                                                      26 creditors and without the need for obtaining any approval or order of the Bankruptcy Court. Any

                                                                      27 professional employed by any Debtor or Reorganized Debtor, as applicable, after confirmation of

                                                                      28 the Plan will be entitled to obtain payment of all fees and costs incurred after confirmation of the

                                                                                                                                                                    11
                                                                           ASH 2707532v6                                    9
                                                                     Case 1:20-bk-11435-MB        Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                 Desc
                                                                                                  Main Document     Page 12 of 19



                                                                       1 Plan in the ordinary course of business as a post-confirmation operating expense from funds of the

                                                                       2 Estates, the Debtors, or the Reorganized Debtors, without the need for any notice to creditors or

                                                                       3 other parties in interest and without the need for obtaining any approval of the Bankruptcy Court.

                                                                       4 Notwithstanding the foregoing, if the Debtors or Reorganized Debtors, as applicable, should fail to

                                                                       5 pay any post-confirmation fees and costs of a professional entitled to such payment within thirty

                                                                       6 (30) calendar days after the professional’s rendering of its billing statement, the professional will

                                                                       7 be entitled to seek, by motion or application filed in accordance with the Bankruptcy Rules, an

                                                                       8 order of the Bankruptcy Court requiring the Debtors or Reorganized Debtors, as applicable, to

                                                                       9 forthwith pay to the professional its fees and costs.

                                                                      10           5.      Assumption of Executory Contracts; Obligations Under Assumed Modified Leases.

                                                                      11                   (a)   As of the Effective Date, the executory contracts (if any) identified in
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 section 6.1 of the Plan and in the Plan Supplement (together, the “Assumed Contracts List”) shall

                                                                      13 be deemed to be assumed by the Estates, with the Cure Claims (if any) to be paid by the Debtors

                                                                      14 in the amounts and on the terms set forth in the Plan. All of the Debtors’ remaining executory

                                                                      15 contracts (if any) which have not been previously assumed or rejected by the Debtors and which
SulmeyerKupetz, A




                                                                      16 are not included among the Assumed Contracts List shall be deemed rejected as of the Effective

                                                                      17 Date.

                                                                      18                   (b)   Notwithstanding anything to the contrary in the Plan or this Confirmation
                                                                      19 Order, with respect to any unexpired lease of non-residential real property assumed (as modified)

                                                                      20 by separate Order of the Court or being assumed (as modified) under the Plan (each, an “Assumed

                                                                      21 Modified Lease”), and unless otherwise agreed between the parties, nothing in the Plan or this

                                                                      22 Confirmation Order shall modify, waive, or release any of the rights or obligations of the

                                                                      23 contracting parties, or any of their respective assignors, as applicable, under or arising from such

                                                                      24 Assumed Modified Lease, including, without limitation, common area maintenance charges, taxes,

                                                                      25 year-end or periodic adjustments or reconciliations, and indemnity obligations (“Continuing

                                                                      26 Obligations”) under the Assumed Modified Lease, regardless of when such amounts were incurred

                                                                      27 or accrued, unless otherwise provided in the Assumed Modified Lease. Nothing in the Plan or this

                                                                      28 Confirmation Order requires a counterparty to any rejected lease of nonresidential real property to

                                                                                                                                                                     12
                                                                           ASH 2707532v6                                    10
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                 Desc
                                                                                                   Main Document     Page 13 of 19



                                                                       1 seek Bankruptcy Court authorization to amend a timely-filed claim arising from the rejection of

                                                                       2 such lease (an “Amended Lease Claim”) to include Continuing Obligations accruing from and

                                                                       3 after the rejection date and no such claims shall be disallowed absent an objection filed by the

                                                                       4 Debtors or Reorganized Debtors, with sufficient notice and an opportunity for such counterparty

                                                                       5 to respond and be heard. Notwithstanding the immediately preceding sentence, or anything else to

                                                                       6 the contrary in the Plan or this Confirmation Order, any and all of the Debtors’ and Reorganized

                                                                       7 Debtors’ rights, defense, and objections in respect of such Amended Lease Claim are reserved.

                                                                       8           6.      Disposition of Unexpired Leases for San Mateo and Cerritos. Notwithstanding

                                                                       9 anything to the contrary in the Plan or this Order, with respect to the leases relating to the store

                                                                      10 locations for each of San Mateo and Cerritos, the Debtors may file a motion to assume such lease

                                                                      11 (as modified) by no later than December 4, 2020, absent which such lease shall be deemed
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 rejected (the “Assumption Deadline”). The Assumption Deadline may be extended by motion or

                                                                      13 stipulation of the contracting parties filed on or before expiration of the applicable Assumption

                                                                      14 Deadline. Notwithstanding anything to the contrary, assumption of the leases (as modified) shall

                                                                      15 for all purposes be deemed effective as of the date entry of this Order.
SulmeyerKupetz, A




                                                                      16           7.      Extent of Liens on Leasehold Interests. Notwithstanding anything to the contrary
                                                                      17 in this Order, the Plan, the Plan Documents, the Cash Collateral Order, any other order in these

                                                                      18 cases, or the Prepetition Loan Documents (as defined in the Final Cash Collateral Order), the post-

                                                                      19 Effective Date liens of SVB and TPC shall extend to the proceeds of the prospective disposition of

                                                                      20 the Debtors’ non-residential real property leases (in accordance with their respective priorities),

                                                                      21 but shall not include a direct lien on such leasehold interests.

                                                                      22           8.      Effectiveness of Documents; Further Transactions. On the Effective Date, the
                                                                      23 Plan, the Plan Documents (if any), and any other documents issued, executed, delivered, filed, or

                                                                      24 recorded pursuant to the Plan, including, without limitation, (a) amended corporate governance

                                                                      25 documents, if any, and (b) any other document issued, executed, delivered, filed, or recorded in

                                                                      26 connection with any of the foregoing or any other Plan document, shall be deemed approved and

                                                                      27 authorized by the Bankruptcy Court, and, to the extent not already effective by their respective

                                                                      28 terms, shall become effective and binding in accordance with their respective terms and conditions

                                                                                                                                                                      13
                                                                           ASH 2707532v6                                    11
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                 Desc
                                                                                                   Main Document     Page 14 of 19



                                                                       1 upon the entities that are parties thereto and shall be deemed to become effective simultaneously.

                                                                       2 On the Effective Date, the Reorganized Debtors shall be authorized to execute, deliver, file, or

                                                                       3 record such contracts, instruments, releases, indentures, and other agreements or documents, and

                                                                       4 take such other actions as may be necessary or appropriate, to effectuate and further evidence the

                                                                       5 terms and conditions of the Plan, and shall be authorized to certify or attest to any of the foregoing

                                                                       6 actions, if necessary. On the Effective Date, all actions contemplated by the Plan will be deemed

                                                                       7 authorized and approved in all respects, and the Reorganized Debtors shall be authorized and

                                                                       8 directed to implement the provisions of the Plan, and any other agreements, documents, and

                                                                       9 instruments contemplated by the Plan (including, without limitation, any appropriate amendments

                                                                      10 to corporate governance documents), in the name, and on behalf, of the Reorganized Debtors

                                                                      11           9.      Stamp Tax. Notwithstanding anything to the contrary in the Plan or this Order,
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 pursuant to 11 U.S.C. § 1146(a), the issuance, transfer, or exchange of a security, or the making or

                                                                      13 delivery of an instrument of transfer under the Plan, if any, shall not be taxed under any law

                                                                      14 imposing a stamp tax or similar tax.

                                                                      15           10.     Local Rule-Mandated Provisions:
SulmeyerKupetz, A




                                                                      16                   (a)    If any of the above-referenced cases are converted to one under chapter 7,
                                                                      17 the property of the applicable Reorganized Debtor that has not been distributed under the Plan

                                                                      18 shall be vested in the chapter 7 estate, except for property that would have been excluded from the

                                                                      19 Estate if the case had always been one under chapter 7.

                                                                      20                   (b)    Within 120 days of the entry of this Order, the Debtors shall file a status
                                                                      21 report with the Court explaining what progress has been made towards consummation of the Plan.

                                                                      22 The status report shall be served on the United States Trustee, the 20 largest unsecured creditors,

                                                                      23 and those parties who have requested special notice. Further reports shall be filed every 120 days

                                                                      24 and served on the same entities until a final decree is entered closing this case. A post-

                                                                      25 confirmation status conference shall take place on ______________ ___, 2021, at __:__ _.m.

                                                                      26           11.     Notice of Occurrence of Effective Date. On the Effective Date or as soon
                                                                      27 thereafter as is reasonably practicable, the Debtors shall file with the Bankruptcy Court a notice

                                                                      28 that states the Effective Date has occurred and when it has occurred, and shall serve such notice on

                                                                                                                                                                      14
                                                                           ASH 2707532v6                                    12
                                                                     Case 1:20-bk-11435-MB         Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41              Desc
                                                                                                   Main Document     Page 15 of 19



                                                                       1 all creditors in these cases.

                                                                       2           12.     Waiver of Automatic Stay. Notwithstanding anything to the contrary in the Plan,

                                                                       3 the Plan shall be deemed effective immediately upon entry of this Order. Any stay of this Order

                                                                       4 or the Plan, or stay of the effectiveness of this Order or the Plan under Bankruptcy Rules 3020(e)

                                                                       5 and 6004(h), or any other statute, rule, law, or provision imposing such stay, are waived, and this

                                                                       6 Order and the Plan, and each of the provisions thereof, are effective immediately upon entry of

                                                                       7 this Order. Notwithstanding anything to the contrary in the Plan, the Effective Date of the Plan

                                                                       8 shall be deemed to occur immediately upon entry of this Order, and the Debtors are entitled to

                                                                       9 declare the effectiveness of the Plan immediately upon entry of this Order. Unless otherwise

                                                                      10 stated herein or in the Plan, any action to be taken or payment to be made on the Effective Date

                                                                      11 may be taken or made on the Effective Date or as soon as reasonably practicable thereafter as set
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 forth in the Plan.

                                                                      13                                                  ###

                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                                                                   15
                                                                           ASH 2707532v6                                   13
         Case 1:20-bk-11435-MB                  Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                                    Desc
                                                Main Document     Page 16 of 19



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
333 South Grand Avenue, Ste. 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 25, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Daren Brinkman office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Krista M Enns KEnns@beneschlaw.com, docket@beneschlaw.com

Roger F Friedman rfriedman@rutan.com

Asa S Hami on behalf of Interested Party Courtesy NEF
ahami@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com; pdillamar@ecf.inforuptcy.com; cblair@sulmeyerlaw.com;
ahami@ecf.inforuptcy.com

Alan Craig Hochheiser ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Brian D Huben on behalf of Creditor Mission Valley Shoppingtown LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor The Macerich Company
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor West Valley Owner, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com;mcatapang@allenmatkins.com

David S Kupetz on behalf of Debtor Glostation Core USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Glostation USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Austin, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Cerritos, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Colony, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

PMD 2707887v1 11/25/2020 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                   Page 16                      F 9021-1.2.BK.NOTICE.LODGMENT
         Case 1:20-bk-11435-MB                  Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                                    Desc
                                                Main Document     Page 17 of 19


David S Kupetz on behalf of Debtor Sandbox VR Mission Valley, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Oakbrook, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Pop-Up, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Ridge Hill, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR San Mateo, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Topanga, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Adam A Lewis         alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

Debra Riley on behalf of Creditor ATEL Growth Capital dba ATEL Ventures
driley@allenmatkins.com

Catherine Schlomann Robertson on behalf of Creditor Bohannon Development Company
crobertson@pahl-mccay.com, mle@pahl-mccay.com

Michael St James on behalf of Interested Party CB-1 COMMERCIAL CO LLC, a Delaware limited liability company
ecf@stjames-law.com

Jason D Strabo on behalf of Creditor TriplePoint Capital LLC
jstrabo@mwe.com, cfuraha@mwe.com

Jason D Strabo on behalf of Debtor Glostation USA, Inc.
jstrabo@mwe.com, cfuraha@mwe.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov

Steven Werth on behalf of Debtor Glostation Core USA, Inc.
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Glostation USA, Inc.
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Austin, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Cerritos, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Colony, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Mission Valley, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com


PMD 2707887v1 11/25/2020 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                   Page 17                      F 9021-1.2.BK.NOTICE.LODGMENT
         Case 1:20-bk-11435-MB                  Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                                    Desc
                                                Main Document     Page 18 of 19


Steven Werth on behalf of Debtor Sandbox VR Oakbrook, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Pop-Up, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Ridge Hill, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR San Mateo, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Topanga, LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Interested Party Courtesy NEF
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                     , I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/25/20, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA EMAIL ONLY:

DEBTORS
Glostation USA, Inc.
Via Email: steve.zhao@sandboxvr.com


SECURED CREDITORS

Atel Growth Capital - RFN                                                 Atel Growth Capital - RFN
c/o Johanna Johannesson                                                   c/o Debra A. Riley, Esq.
600 Montgomery Street, 9th FL                                             Allen Matkins Leck Gamble Mallory & Natsis LLP
San Francisco, CA 94111                                                   One America Plaza
Ph: 414- 616-3461                                                         600 West Broadway, 27th Floor
Email: jjohannesson@atel.com                                              San Diego, California 92101-0903
                                                                          Ph: 619- 235-1520
                                                                          EMail: driley@allenmatkins.com


PMD 2707887v1 11/25/2020 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                   Page 18                      F 9021-1.2.BK.NOTICE.LODGMENT
         Case 1:20-bk-11435-MB                  Doc 276 Filed 11/25/20 Entered 11/25/20 10:12:41                                    Desc
                                                Main Document     Page 19 of 19


Silicon Valley Bank                                                       TriplePoint Capital LLC
c/o Alexander Rheaume, Esq.                                               c/o Gary Rosenbaum
Morrison & Foerster LLP                                                   McDermott Will & Emery LLP
200 Clarendon Street                                                      2049 Century Park East, Suite 3200
Boston, MA 02116                                                          Los Angeles, CA 90067-3206
Ph: 617-648-4770                                                          Ph: 310-284-6133
Email: ARheaume@mofo.com                                                  Email: Grosenbaum@mwe.com
       BButterfield@mofo.com                                                     Rorloff@mwe.com


                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/25/20                        Patricia Dillamar                                           /s/ Patricia Dillamar
 Date                          Printed Name                                                  Signature




PMD 2707887v1 11/25/2020 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                   Page 19                      F 9021-1.2.BK.NOTICE.LODGMENT
